THE THIRTEENTH COURT OF APPEALS

                                     13-11-00196-CV


                 TIM P. DITTMAN AND DEBBIE L. DITTMAN
                                  v.
    ANTHONY A. CERONE AND OOTZIE PROPERTIES - HOU, LLC FORMERLY
                     NAMED OOTZIE OF TEXAS, LLC


                                    On Appeal from the
                        80th District Court of Harris County, Texas
                               Trial Cause No. 2008-06679


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

October 31, 2013